MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Feb 05 2019, 9:30 am

court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michael D. Gross                                         Curtis T. Hill, Jr.
Lebanon, Indiana                                         Attorney General of Indiana
                                                         Erik J. Bryant
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ronald D. Robbins, II,                                   February 5, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2082
        v.                                               Appeal from the Boone Circuit
                                                         Court
State of Indiana,                                        The Honorable J. Jeffrey Edens,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         06C01-1609-F1-656



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2082 | February 5, 2019                 Page 1 of 6
[1]   Ronald Robbins appeals the sentence imposed by the trial court after he pleaded

      guilty to one count of Level 2 Felony Voluntary Manslaughter, arguing that his

      sentence is inappropriate in light of the nature of the offense and his character.

      Finding that the sentence is not inappropriate, we affirm.


                                                    Facts
[2]   On September 11, 2016, three-month-old infant L.W. was staying with twenty-

      four-year-old Robbins, his father. At some point during the evening, L.W.

      started crying loudly. Unsure of what to do, Robbins shook L.W. until the child

      went limp. Robbins called L.W.’s mother ten minutes later, telling her that

      something was wrong with L.W., but he did not know what it was. Robbins’s

      grandmother arrived and took L.W. to the emergency room. Robbins

      accompanied her. L.W. was eventually transferred to Peyton Manning

      Children’s Hospital due to the severity of his injuries.


[3]   At the hospital, Robbins spoke with Boone County Police Officer Deborah

      Martin about what had happened. Robbins stated that he did not know what

      had happened and that L.W. had possibly bumped his head. The next day, on

      September 12, 2016, Robbins told the physician treating L.W. the same thing.

      The physician said that a mere head bump could not have caused L.W.’s severe

      injuries. On September 14, 2016, Robbins again gave multiple false

      explanations for why L.W. was injured. Finally, Robbins confessed to Officer

      Martin that he had shaken L.W. She provided this information to hospital staff.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2082 | February 5, 2019   Page 2 of 6
[4]   Thereafter, while L.W. was still in the hospital, Robbins checked himself into

      the St. Vincent Stress Center, where he stayed for three days. Robbins claimed

      that he admitted himself to the facility because he was “completely distraught”

      and felt suicidal. Tr. Vol. II p. 64. After his release, while L.W. was still in the

      hospital, Robbins flew to California to visit his sister. On September 23, 2016,

      twelve days after the shaking incident, L.W. died as a result of shaken baby

      syndrome.


[5]   On September 23, 2016, the State charged Robbins with one count of Level 3

      felony aggravated battery and one count of Level 3 felony neglect of a

      dependent resulting in serious bodily injury, later adding one count each of

      Level 1 felony aggravated battery, Level 1 felony neglect of a dependent

      resulting in death, and Level 2 felony voluntary manslaughter. On May 14,

      2018, Robbins entered into an open guilty plea agreement, pursuant to which

      he would plead guilty to the voluntary manslaughter count in exchange for the

      dismissal of the other charges.


[6]   The plea agreement contained the following statement:


              The defendant hereby waives the right to appeal any sentence
              imposed by the Court, under any standard of review, including but
              not limited to, an abuse of discretion standard and the
              appropriateness of the sentence under Indiana Appellate Rule
              7(B), so long as the Court sentences the defendant within the terms
              of the plea agreement[.]


      Appellant’s App. Vol II p. 40.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2082 | February 5, 2019   Page 3 of 6
[7]   At the sentencing hearing on August 2, 2018, the trial court considered the

      following aggravating factors—(1) the young age of the victim; (2) the fact that

      Robbins was in a position to care for the infant; (3) the adverse psychological

      impact on the family; and (4) the fact that the infant’s death was the result of

      shaken baby syndrome—and the following mitigating factors—(1) Robbins had

      no prior criminal history; (2) Robbins was not deemed likely to reoffend; (3) the

      crime resulted from circumstances unlikely to reoccur; (4) Robbins would

      respond affirmatively to probation or short-term imprisonment; and (5) Robbins

      was remorseful. The trial court refused to consider Robbins’s age to be a

      mitigating factor.


[8]   At the close of the sentencing hearing, the trial court advised Robbins that

      “[y]ou have the right to appeal the sentence imposed by this Court. In order to

      do so you must file either a Notice of Appeal or a Motion to Correct Errors

      within thirty days of today’s date[.]” Tr. Vol. II p. 114. Thereafter, the trial

      court sentenced Robbins to thirty years in the Department of Correction (DOC)

      with ten years suspended to probation. Robbins now appeals.


                               Discussion and Decision
[9]   Robbins argues that the sentence was inappropriate in light of the nature of the

      offense and his character.1




      1
       Robbins originally waived his right to appeal his sentence because of the written stipulation in his plea
      agreement. However, Robbins retained his right to appeal because the trial court mistakenly advised him that

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2082 | February 5, 2019                 Page 4 of 6
[10]   Indiana Appellate Rule 7(B) states that a “Court may revise a sentence . . . if,

       after due consideration of the trial court’s decision, the Court finds that the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender.” The defendant bears the burden of persuading us that his

       sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

       In determining whether a sentence is inappropriate, we will consider numerous

       factors such as culpability of the defendant, the severity of the crime, the

       damage done to others, and a “myriad of other factors that come to light in a

       given case.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind. 2008).


[11]   The maximum sentence for a Level 2 felony voluntary manslaughter conviction

       is thirty years and the minimum sentence is ten years. Ind. Code § 35-50-2-4.5.

       The advisory sentence is seventeen and one-half years. Id. Here, the trial court

       imposed a thirty-year sentence with ten years suspended to probation.


[12]   First, as to the nature of the offense, Robbins killed L.W., a three-month-old

       infant. More to the point, L.W. was Robbins’s child, and Robbins was

       responsible for the care and custody of the infant. By pleading guilty to

       voluntary manslaughter, Robbins admitted that he knowingly or intentionally

       killed L.W. by shaking him to death. And, after rendering L.W. limp by

       shaking, Robbins waited almost ten minutes before notifying L.W.’s mother




       he could appeal. See Ricci v. State, 894 N.E.2d 1089, 1093-94 (Ind. Ct. App. 2008) (holding that even when
       defendant waives his right to an appeal in a written guilty plea, he may nevertheless appeal his sentence if the
       trial court advises him that he may still appeal). Consequently, we will address Robbins’s central argument.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2082 | February 5, 2019                     Page 5 of 6
       that something was wrong. Even then, Robbins did not call 911 or seek an

       ambulance to treat L.W. Instead, he simply waited until his grandmother

       arrived to take the infant to the hospital. We find that the nature of the offense

       does not render Robbins’s sentence inappropriate.


[13]   Second, as to Robbins’s character, despite his show of remorse (as noted by the

       trial court as a mitigating factor), Robbins’s actions following L.W.’s admission

       to the hospital are telling. Robbins lied repeatedly to both Officer Martin and

       L.W.’s treating physician about what could have caused L.W.’s injuries. For

       nearly three days, medical personnel did not have the requisite information to

       properly treat L.W. because Robbins withheld that information from them.

       Only later did Robbins admit what had happened, but by that time, it was too

       late. Additionally, while his baby was still hospitalized in dire condition,

       Robbins took an extended trip to California to visit his sister. These actions and

       traits reflect negatively on Robbins’s character. We find that Robbins’s

       character does not render his sentence inappropriate.


[14]   In sum, we will not revise Robbins’s sentence pursuant to Indiana Appellate

       Rule 7(B).


[15]   The judgment of the trial court is affirmed.


       May, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2082 | February 5, 2019   Page 6 of 6